DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation regarding “a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements”, as disclosed in claims 1, 30, and 35, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claim 30 is objected to because of the following informalities: “the first, second, and third signals” (line 13) should read “the first signal, the second signal, and the third signal”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities: “each of the three signals” (line 17) should read “each of the first signal, the second signal, and the third signal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 30-32, 34-36, and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Regarding claims 1, 30, 35, and those dependent therefrom, the disclosure does not provide adequate structure to support the structure of “a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements that is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements” since the specification and the drawings fails to disclose this limitation (Specification only discloses a known distance between two detection electrodes that are positioned between two excitation electrodes (Applicant’s Specification, Page 5, lines 12-15)). The specification does not demonstrate that the Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 30-32, 34-36, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab (US-20130030318-A1) in view of Kassab (US-20100168836-A1) and Patil et al. (US-20120071782-A1).
Regarding Claim 1, Kassab ‘318 teaches a method, comprising the steps of: introducing at least part of an impedance device into a luminal organ at a first location so that a detector of device is 
However, while Kassab discloses that the distances between each of the detection electrodes is known (the step of calculating the cross-sectional area is based in part upon a known distance between detection electrodes of the detector (Paragraph [0020])), Kassab fails to explicitly disclose that a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab ‘318 so as to incorporate a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements as taught by Kassab ‘836 so as to allow for a homogenous or substantially homogenous electric field for determining a cross-sectional area (Kassab ‘836, Paragraph [0080]).
However, Kassab ‘318 in view of Kassab ‘836 fails to teach introducing a third frequency through the detector of the device and obtaining a third conductance measurement using the detector in connection with the third frequency, wherein the third conductance measurement is obtained using the two detection electrodes, and determining a cross-sectional area at the first location within the luminal organ also using the third conductance measurement. Patil et al. teaches that one can determine a lumen cross sectional area using the electrical signal of at least two (which means three frequencies are contemplated) of a plurality of frequencies (Paragraph [0022]), wherein the frequency range is preferably chosen where the various bodily elements (e.g., blood, fat, plaque, tissue) show distinctively different frequency dependent electrical characteristics (Paragraph [0165]) and wherein each of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining a cross-sectional area at the first location of the luminal organ of Kassab ‘318 in view of Kassab ‘836 so as to incorporate the introduction of a third frequency through the detector of the device and obtain each of the first conductance measurement, the second conductance measurement, and the third conductance measurement using the detector in connection with the third frequency using the two detection electrodes, as well as use the third conductance measurement in addition to the aforementioned variables to determine a cross-sectional area at the first location within the luminal organ, as the difference between the multiple frequencies lead to unique characteristics in the measured frequency dependent signals, which help in accurate assessment of the lumen dimension (Patil et al., Paragraph [0165]); moreover, the lack of frequency diversity generally leads to poor to no discrimination between various types of tissues (Patil et al., Paragraph [0176]).
Regarding Claim 2, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 1, further comprising the step of: generating a size profile of the luminal organ using the determined cross-sectional area at the first location method of claim 1, further comprising the step of: generating a size profile of the luminal organ using the determined cross-sectional area at the first location (The method further comprises the steps of moving the detection device to a second location within the luminal organ…calculating a second cross-sectional area of the luminal organ at the second location, and determining a profile of the luminal organ indicative of the first location and the second location based upon the calculated cross-sectional area and the calculated second cross-sectional area (Kassab ‘318, Paragraph [0022])).

Regarding Claim 5, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 1, wherein the steps of introducing the first frequency, introducing the second frequency, and introducing the third frequency are performed by operating a frequency generator in communication with the device (an exemplary embodiment of a system 200 of the present disclosure comprises a detection device 202…and a frequency device 206 coupled to detection device 202; frequency generator 206, in at least one embodiment, is capable of generating signals having at least two distinct frequencies (Kassab ‘318, Paragraph [0084], Figure 2A)), the frequency generator selected from the group consisting of an arbitrary waveform generator and multiple signal generators (An exemplary frequency generator 206 may include…an arbitrary waveform generator or two signal generators (Paragraph [0084], Figure 2A)). In the combination with Patil et al., the frequency generator would also introduce the third frequency.
Regarding Claim 6, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 1, wherein the determining step is further performed to determine a parallel tissue conductance (an exemplary system for obtaining a parallel tissue conductance within an luminal organ of the present disclosure is shown in Fig 2A (Kassab ‘318, Paragraph [0084], Figure 2A)).
Regarding Claim 7, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 1, wherein the first location comprises a plaque site, and wherein the determining step is further 
Regarding Claim 8, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 1, wherein the step of introducing at least part of the impedance device is performed by introducing at least part of the device into the luminal organ selected from the group consisting of a body lumen, a body vessel, a blood vessel, a biliary tract, a urethra, and an esophagus (The luminal organ is selected from the group consisting of a body lumen, a body vessel, a blood vessel, a biliary tract, a urethra, and an esophagus (Kassab ‘318, Paragraph [0016])).
Regarding Claim 9, Kassab ‘318 fails to teach that the method of Claim 1 is performed without injecting any fluid into the mammalian luminal organ. However, Patil et al. teaches that the method of claim 1 can be performed without injecting any fluid into the mammalian luminal organ (Patil et al., Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the cross-sectional area at the first location of the luminal organ of Kassab ‘318 in view of Kassab ‘836 and Patil et al. so as to perform the method without injecting any fluid into the mammalian luminal organ as taught by Patil et al. as this amounts to no more than simple substitution to achieve the similar results, wherein the conductivity of the fluid within the mammalian luminal organ is used to determine the cross-sectional area at the first location of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to incorporate Patil et al.’s method into the instant method so as to increase the ease of the procedure and the patient comfort (Patil et al., Paragraph [0218]).
Regarding Claim 30, Kassab ‘318 teaches a method, comprising the steps of: sequentially introducing a first signal having a first frequency and a second signal having a second frequency into a 
However, Kassab ‘318 fails to explicitly disclose that a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements. Kassab (‘836) discloses that a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements (Kassab ‘836, Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab ‘318 so as to incorporate a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements as taught by Kassab ‘836 so as to allow for a homogenous or 
However, Kassab ‘318 in view of Kassab ‘836 fails to teach that a third signal having a third frequency is sequentially introduced, and that the conductance data in connection with the third signal is used in determining the cross-sectional area of the mammalian luminal organ. Patil et al. teaches that one can determine a lumen cross sectional area using the electrical signal of at least two (which means three frequencies are contemplated) of a plurality of frequencies (Patil et al., Paragraph [0022]), wherein the frequency range is preferably chosen where the various bodily elements (e.g., blood, fat, plaque, tissue) show distinctively different frequency dependent electrical characteristics (Paragraph [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining a cross-sectional area at the first location of the luminal organ of Kassab so as to incorporate the sequential introduction of a third signal having a third frequency, as well as use a conductance measurement obtained for each of the first, second, and third signals using the proximal detection electrode and the distal detection electrode in addition to the aforementioned variables to determine a cross-sectional area of the mammalian luminal organ, as the difference between the multiple frequencies lead to unique characteristics in the measured frequency dependent signals, which help in accurate assessment of the lumen dimension (Patil et al., Paragraph [0165]); moreover, the lack of frequency diversity generally leads to poor to no discrimination between various types of tissues (Patil et al., Paragraph [0176]).
Regarding Claim 31, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 30, further comprising the step of: generating a size profile of the luminal organ using the determined cross-sectional area at the first location method of claim 1, further comprising the step of: 
Regarding Claim 32, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 1, wherein the conductivity of fluid within the luminal organ is determined by operating the detector of the device within a catheter having a known diameter positioned within the luminal organ by obtaining a conductance measurement within the catheter having a known diameter (Kassab ‘318, Paragraph [0059]).
Regarding Claim 34, Kassab ‘318 fails to teach that the method of Claim 30 is performed without injecting any fluid into the mammalian luminal organ. However, Patil et al. teaches that the method of claim 30 can be performed without injecting any fluid into the mammalian luminal organ (Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the cross-sectional area at the first location of the luminal organ of Kassab ‘318 in view of Kassab ‘836 and Patil et al. so as to perform the method without injecting any fluid into the mammalian luminal organ as taught by Patil et al. as this amounts to no more than simple substitution to achieve the similar results, wherein the conductivity of the fluid within the mammalian luminal organ is used to determine the cross-sectional area at the first location of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to incorporate Patil et al.’s method into the instant method so as to increase the ease of the procedure and the patient comfort (Patil et al., Paragraph [0218]).
Regarding Claim 35, Kassab ‘318 teaches a method, comprising the steps of: operating an impedance device to introduce a combined stimulating signal through the impedance device into a luminal organ, the combined stimulating signal comprising a first signal having a first frequency, a second signal having a second frequency (Two input signals having different frequencies are combined 
However, Kassab ‘318 fails to explicitly disclose that a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements. Kassab (‘836) discloses that a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation electrode of the four detection elements (Kassab ‘836, Paragraph [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kassab ‘318 so as to incorporate a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance between a distal detection electrode and a distal excitation 
However, Kassab ‘318 in view of Kassab ‘836 fails to teach that the combined stimulating signal comprises a third signal having a third frequency and that the output conductance data used to determine a cross-sectional area of the luminal organ is in connection with three signals. Patil et al. teaches that one can determine a lumen cross sectional area using the electrical signal of at least two (which means three frequencies are contemplated) of a plurality of frequencies (Patil et al., Paragraph [0022]); moreover, the electrical excitation sequence used to excite the excitation element sis designed so as to simultaneously excite the lumen with multiple frequencies (equivalent to Applicant’s combined stimulating signal) spanning a suitable frequency range, wherein the frequency range is preferably chosen where the various bodily elements (e.g., blood, fat, plaque, tissue) show distinctively different frequency dependent electrical characteristics (Paragraph [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining a cross-sectional area at the first location of the luminal organ of Kassab ‘318 in view of Kassab ‘836  so as to incorporate the sequential introduction of a third signal having a third frequency, as well as obtain and use the conductance data in connection with each of the three signals, wherein the conductance data comprises a conductance measurement for each of the first frequency, the second frequency, and the third frequency, in addition to the aforementioned variables to determine a cross-sectional area of the mammalian luminal organ, as the difference between the multiple frequencies lead to unique characteristics in the measured frequency dependent signals, which help in accurate assessment of the lumen dimension (Patil et al., Paragraph [0165], [0190]); moreover, the lack of frequency diversity generally leads to poor to no discrimination between various types of tissues (Patil et al., Paragraph [0176]).

Regarding Claim 39, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 35, wherein the determining step is further performed to determine a parallel tissue conductance (Kassab ‘318, Paragraph [0084], Figure 2A).
Regarding Claim 40, Kassab ‘318 fails to teach that the method of Claim 35 is performed without injecting any fluid into the mammalian luminal organ. However, Patil et al. teaches that the method of claim 35 can be performed without injecting any fluid into the mammalian luminal organ (Patil et al., Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the cross-sectional area at the first location of the luminal organ of Kassab ‘318 in view of Kassab ‘836 and Patil et al. so as to perform the method without injecting any fluid into the mammalian luminal organ as taught by Patil et al. as this amounts to no more than simple substitution to achieve the similar results, wherein the conductivity of the fluid within the mammalian luminal organ is used to determine the cross-sectional area at the first location of the luminal organ as opposed to the conductance of an injected second fluid; moreover, it is advantageous to incorporate Patil et al.’s method into the instant method so as to increase the ease of the procedure and the patient comfort (Patil, Paragraph [0218]).
Regarding Claim 41, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 35, wherein the step of determining the cross- sectional area comprises the step of deconvoluting the output conductance data to obtain a first conductance value, a second conductance value (System 
Regarding Claim 42, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 35, wherein the output conductance data comprises a mixed signal (The output conductance comprises a mixed signal (Kassab ‘318, Paragraph [0109])), and wherein the step of determining the cross-sectional area further comprises the step of deconvoluting the mixed signal to obtain a first conductance value, a second conductance value (Calculation step 312 may further comprise the step of deconvoluting the mixed signal to obtain a first conductance value and a  second conductance value from the mixed signal (Paragraph [0109])), and a third conductance value from the mixed signal. In the combination with Patil et al., the step of determining the cross-sectional area further comprises the step of deconvoluting the mixed signal to obtain a first conductance value, a second conductance value, and a third conductance value.
Regarding Claim 43, Kassab ‘318 in view of Kassab ‘836 and Patil et al. teaches the method of claim 35, wherein the first signal, the second signal (The first signal and the second signal may be repeatedly alternated to forma  multiplexed signal (Kassab ‘318, Paragraph [0110])), and the third signal are sequentially repeated to form a multiplexed signal. In the combination with Patil et al., the first signal, the second signal, and the third signal would be sequentially repeated to form a multiplexed signal.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab ‘318 in view of Kassab ‘836 and Patil et al., as applied to Claim 1 above, further in view of Kassab (US-7818053-B2).

However, Kassab ‘318 fails to teach that the known distance between the detection electrodes is at least 0.5mm. Kassab ‘053 teaches that the known distance between the two detection electrodes is at least 0.5mm (In the exemplary embodiment, the detection electrodes are spaced with 0.5-1 mm between them (Kassab ‘053, Col 7, Lines 38-39)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of of Kassab ‘318, as applied to Claim 1 so as to make the known distance between the two detection electrodes at least 0.5mm as taught by Kassab (‘053) as this amounts to no more than simple substitution of the structure of Kassab ‘053 with the structure taught by Kassab ‘318 to achieve the similar result of obtaining conductance measurements as this spacing is suitable for a specific catheter size specified for certain vessels (Kassab ‘053, Col 7, Lines 41-42).
Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claim(s) 1, 30, 35, and those dependent therefrom (Pages 10-14 of Applicant’s Remarks filed 30 August 2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended limitation of “a first distance between a proximal detection electrode and a proximal excitation electrode of the four detection elements is equal to a second distance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791